Citation Nr: 0409550	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  98-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation greater than 40 percent for 
disk herniation with sciatica, L4-L5 and L5-S1, postoperative.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to November 
1996.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) regional office in St. Louis, Missouri.  The 
matter was previously before the Board in March 2000, at which 
time, the Board remanded the appeal for further development, to 
include VA compensation and pension physical examination (C&P 
exam).  The requested examination was accomplished in October 
2000.  The issues, service connection for a right shoulder 
disability and service connection residuals of a left ankle 
injury, were resolved with a full grant of benefits by rating 
decision in August 2001.  Consequently, these two issues are no 
longer before the Board.

In accordance with Fenderson v. West, 12 Vet. App. 119 (1999), the 
remaining issue in this case has been rephrased to reflect that 
the veteran is appealing the initial evaluation assigned for his 
service-connected herniated disk with sciatica.

As discussed more fully below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The Board notes since the veteran filed his appeal, the rating 
criteria for 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 were changed effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The Court 
of Appeals for Veterans Claims (Court) has held that a 
liberalizing change in a regulation during the pendency of a claim 
must be applied if it is more favorable to the claimant, and if 
the Secretary has not enjoined its retroactive application.  See 
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996), citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  
Under the revised rating criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated based on 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  For purposes 
of evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  

Review of the examination report indicates that the examining 
physician did not evaluate the veteran's disability under the new 
criteria, most notably, periods of incapacitation were not 
acknowledged or described and neurologic manifestations, if any, 
were not clearly identified as such.  The examination must contain 
findings that address the specific diagnostic criteria.  Beverly 
v. Brown, 9 Vet. App. 402, 406 (1996).  "If the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2003).  

In this case, the RO did not issue a development letter relating 
to the veteran's claim on appeal.  The RO's failure to issue a 
development letter consistent with the notice requirements of the 
VCAA is a substantial oversight tantamount to minimal RO 
development.  The Board is not in a position to predict what 
evidentiary development may or may not result from the notice 
required by the VCAA.  See Huston v. Principi, 17 Vet.App. 195, 
203 (2003).  See also Daniels v. Brown, 9 Vet.App. 348, 353 (1996) 
(Court unable to conclude error not prejudicial where "it is 
possible that the appellant would have sought and obtained 
additional medical opinions, evidence, or treatises").  
Consequently, remand for further evidentiary development is 
warranted.  

Accordingly, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO should send the veteran and his representative a letter 
explaining the VCAA, to include the duty to assist and notice 
provisions contained therein.  This correspondence must (1) inform 
the claimant about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim.

3.  The RO should then arrange for an appropriate VA examination 
to determine the nature and severity of the veteran's low back 
disability.  All indicated studies must be conducted.  The claims 
file, or copies of pertinent documents located therein, and a copy 
of this remand, must be made available to and reviewed by the 
examiner in conjunction with the examination.  

The examiner should describe the manifestations of the veteran's 
herniated disk with sciatica in accordance with pertinent former 
and revised criteria for rating that disorder.  Specifically, the 
examiner should (a) render findings as to whether, during 
examination, there is mild, moderate, severe, or pronounced 
herniated disk with sciatica, and (b) specify the total duration 
of incapacitating episodes, if any, over the past 12 months (an 
"incapacitating episode" being a period of acute signs and 
symptoms due to herniated disk with sciatica that requires bed 
rest prescribed by and treatment by a physician).  The examiner 
should also provide findings as to whether there is objective 
evidence of pain on motion, weakness, excess fatigability, and/or 
incoordination associated with the low back or right hip.  If pain 
on motion is observed, the examiner should indicate the point at 
which pain begins.  The examiner should indicate whether, and to 
what extent, the veteran experiences likely functional loss due to 
pain and/or any of the other symptoms noted above during flare-
ups; to the extent possible, he/she should express such functional 
loss in terms of additional degrees of limited motion.  All 
examination findings, together with the complete rationale for the 
comments expressed, should be set forth in a printed (typewritten) 
report.   

The veteran is advised that failure to report for the scheduled 
examination may have adverse consequences to his claim.  
Specifically, the governing regulation provides that failure to 
report without good cause for an examination in conjunction with a 
claim for an increased rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991). 


4.  Thereafter, the RO should review the claims file to ensure 
that all of the above requested development has been completed in 
full.  In particular, the RO should ensure that the requested 
examination and required opinion are in compliance with this 
remand and if they are not, the RO should implement corrective 
procedures.

5.  After the completion of any development deemed appropriate in 
addition to that requested above, the RO should readjudicate the 
issue of entitlement to an initial evaluation greater than 40 
percent for disk herniation with sciatica, L4-L5 and L5-S1, 
postoperative.  If the benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003). 




